DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 8/3/22, with respect to claims 1, 3-6, 8-17, 19-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 3-6, 8-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display comprising a substrate; a light blocking member disposed on the substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, the high refractive layer having a refractive index larger than that of the color conversion layer, wherein an entirety of the high refractive layer overlaps with only one of the red color conversion layer, green color conversion layer, and blue color conversion layer, and wherein a thickness of the high refractive layer is larger than a thickness of the light blocking member, in combination with the remaining features recited in the claim.
The prior art of Itou (US 2015/0205159 A1 of record) discloses a display comprising a substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, wherein an entirety of the high refractive layer overlaps with only one of the red color conversion layer, green color conversion layer, and blue color conversion layer (Itou, Figure 12). Itou fails to disclose that the high refractive layer having a refractive index larger than that of the color conversion layer. Itou also fails to disclose that a thickness of the high refractive layer is larger than a thickness of the light blocking member. The prior art of Bessho (US 2015/0323711 A1 of record) discloses a display comprising a substrate; a light blocking member disposed on the substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, the high refractive layer having a refractive index larger than that of the color conversion layer, wherein a thickness of the high refractive layer is larger than a thickness of the light blocking member. Bessho fails to disclose that the high refractive layer only overlaps with a single color conversion layer. Further, there is no proper motivation to combine the teachings of Bessho and Itou, since Bessho explores various different embodiments regarding the placement of the high refractive layer, yet fails to disclose a high refractive layer only disposed on a single color conversion layer, and Itou fails to disclose a high refractive index having a thickness greater than the light blocking member and having a refractive index greater than that of the color conversion layer.

Regarding independent claim 11, the prior art of record does not teach or suggest a display comprising a substrate; a light blocking member disposed on the substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a first and second high refractive layer disposed on the color conversion layer, the first and second high refractive layers having a refractive index larger than that of the color conversion layer, wherein an entirety of the first high refractive layer overlaps with one of the red color conversion layer and green color conversion layer, and an entirety of the second high refractive layer overlaps the other of the red color conversion layer and the green color conversion layer and wherein a thickness of the first and second high refractive layers is larger than a thickness of the light blocking member, in combination with the remaining features recited in the claim.
The prior art of Itou (US 2015/0205159 A1 of record) discloses a display comprising a substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, wherein an entirety of the first high refractive layer overlaps with only one of the red color conversion layer and green color conversion layer (Itou, Figure 12). Itou fails to disclose that the high refractive layers have a refractive index larger than that of the color conversion layer. Itou also fails to disclose that a thickness of the high refractive layers is larger than a thickness of the light blocking member. The prior art of Bessho (US 2015/0323711 A1 of record) discloses a display comprising a substrate; a light blocking member disposed on the substrate; a color conversion layer comprising a red color conversion layer, a green color conversion layer, and a blue color conversion layer each including quantum dots; and a high refractive layer disposed on the color conversion layer, the high refractive layer having a refractive index larger than that of the color conversion layer, wherein a thickness of the high refractive layer is larger than a thickness of the light blocking member. Bessho fails to disclose that the high refractive layer only overlaps with a single color conversion layer. Further, there is no proper motivation to combine the teachings of Bessho and Itou, since Bessho explores various different embodiments regarding the placement of the high refractive layer, yet fails to disclose a high refractive layer only disposed on a single color conversion layer, and Itou fails to disclose a high refractive index having a thickness greater than the light blocking member and having a refractive index greater than that of the color conversion layer.
Therefore, Claims 1 and 11 are allowed. Claims 3-6, 8-10, 12-17, 19-20 are allowed by virtue of their dependence on the allowed independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871